Allowable Subject Matter
	Claims 1, 3-11, and 13-17 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 10, and 11, the prior art of record fails to teach or suggest, either alone or in combination “a data line configured to receive a data signal; a first scan line configured to sequentially receive a first scan pulse and a second scan pulse, each of which has a turn-on level; an emission line configured to sequentially receive a first emission pulse, a second emission pulse, a third emission pulse, and a fourth emission pulse, each of which has a turn-on level; and a pixel configured to receive the data signal through the data line according to the first and second scan pulses, each of which has the turn-on level, the pixel being further configured to emit light based on the received data signal according to the first to fourth emission pulses, wherein the first emission pulse is generated before the first scan pulse, the second emission pulse and the third emission pulse are generated in a period between the first scan pulse and the second scan pulse, and the fourth emission pulse is generated after the second scan pulse, and wherein: a period between the first emission pulse and the second emission pulse is a first non-emission period, a period between the second emission pulse and the third emission pulse is a second non-emission period, and a period between the third emission pulse and the fourth emission pulse is a third non-emission period.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628